Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) limitations that fall under the mental process grouping. The independent claims 1, 11, and 20 recites the limitations of identifying a person suffering from an infectious disease via facial recognition, detecting persons suspected to be directly/ indirectly infected, and alerting in response.  Under its broadest reasonable interpretation, this covers performance of the limitations in the mind, and aside from “the processor” of claim 20, nothing precludes the limtaitosn from being performed by the mind.  The mere nominal recitation of a generic processor (claim 20) does not take the claim limitations out of the mental process grouping.  This “processor” of claim 20 is merely a generic computer element performing generic computer functions and is no more than instructions to apply the abstract idea and thus does not impose any meaningful limitations on practicing the abstract idea and thus does not integrate the abstract idea into a practical application.  As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.  The dependent claims merely specify details of the abstract idea and are ineligible at least based on their dependency, as limitations on distances, sensors, real time, analyzing, and transmitting alerts are just specifying details on the abstract idea including post solution activity, routine data gathering, and generic computer components performing generic steps implementing the mental process.  Thus claims 1-20 are rejected under 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims recite “identifying” of suspected persons suffer from an infectious disease by applying face recognition on information, but it is unclear how this steps is performed, and how it can be performed in real time such that alerts are transmitted.  For example, if there is video recording of an area (live) that notifies that a person is infected somehow, how can it back track where the person was and who they crossed paths with, if there are first detected as infected (first sensor)?  Simply put, if they are first detected as infected at a first sensor, how can the people they crossed paths with be alerted if the first sensor (first time they are detected) is when they are infectious?  Also, it is unclear how they are known to be infected from the video.  Alternatively, if the person is already known to be infected, such as stored in a database of infected people, why are they able to be outside spreading an infectious disease if they are already known to be infected in a database entry.  Alternatively, if the persons are not known to be infected, and this type of contact tracing involves going back looking at old video to detect and identify potential exposures, it is unclear to the Examiner how such steps could be seen as real time.  Appropriate clarification is requested. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 11-12, 14-16, and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Weir (US 20210280321).
Re claim 1, Weir teaches:
	Obtaining sensed information gathered during a monitoring period (paragraph [0061]+ of facial recognition based on imaging system captured information);
	Identifying within the sensed information, a first suspected person that is suspected to suffer from an infectious disease by applying a face recognition process (paragraph [0061]+ wherein individuals such as an index case or those who have come in contact with the index case are identified by facial recognition and a movement profile developed for them);
	Detecting suspected persons that appear in the sensed information comprises finding directly and indirectly infected people as recited in the claims (FIG. 4-5+ teaches such limitations wherein at 512 close contacts are identified and those as close contact with close contacts (indirectly infected) are identified and output such as for notification and/ treatment).  
	The direct and indirect infected people are involved in the events wherein the paths crossed with the index case or is a close contact with a close contact.  These are described as based on distances (predefined as per paragraph [0033]+ based on the type of pathogen/ infectious disease).
	Re claim 2, feet/ distance has been discussed above, and grace periods are taught (paragraph [0078]+ which does not interrupt the time).
Re claim 4, as discussed above, contact events are described for contact tracing.
Re claim 5, multiple sensors are taught above, such as disposed throughout an area (video, Bluetooth, etc.).
Re claim 6, signatures of sensed information is interpreted as specific (unique for example) data, wherein a person is unique.
Re claim 11, the limitations have been discussed above re claim 1.
Re claim 12, the limitations have been discussed above re claim 2.
Re claims 14-16, the limitations have been discussed above re claims 4-6.
Re claim 20, the limitation has been discussed above re claims 1 and 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 7-10, 13, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weir, as discussed above.
Re claim 3, while clear determining of identity has been discussed above, Weir is silent to tracking (if not clear) until the identity is clarified, but as discussed above, a plurality of interaction events can be recorded, wherein it would have been obvious that additional facial recognition opportunities would be provided to provide clear facial identities.
Re claims 7-9, the processing is interpreted to occur in real time.  Though silent to explicitly reciting that the asset/ persons/ people are notified, it would have been obvious to do so as part of the contact tracing for security.
Re claim 10, though silent to analyzing a distribution of a pandemic, given contact tracing teachings and infectious diseases as discussed above, it would have been obvious to analyze infectious outbreaks (pandemic) distributions as a matter of health/ safety for expected results, such as for applying the results of the prior art above.
Re claims 13, and 17-19, the limtaitosn have been discussed above re claims 4, 7, 9, and 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409. The examiner can normally be reached 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL I WALSH/Primary Examiner, Art Unit 2887